Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Amendment
2.	The amendment filed August 25th, 2021 has been entered. Currently, claims 1-7 and 9-10 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter. Additionally, dependent claims 2 and 10 were amended to correct previous claim objections and 35 USC § 112(b) rejections that were set forth in the Non-Final Office Action mailed 05/26/2021. Also, claim 8 has been cancelled and its subject matter has been introduced into claim 1. Lastly, the specification and drawings have been amended to correct previous disclosure objections. 
Response to Arguments
3.	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-3 and 5-6 recited in the Non-Final Office Action mailed 05/26/2021.
Applicant’s arguments, see Remarks on Pages 8-12, filed 08/25/2021, with respect to the rejection of claims 1-7 and 9-10 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record: The primary reference, Cordes (DE 10329454 A1), is applied for disclosing the crux of the invention, and secondary references, Romo et al. (U.S. Patent Pub. No. 20180303699), Losos et al. (U.S. Patent Pub. No. 20150144675), Carter (U.S. Patent Pub. No. 20130261521), Yang (U.S. Patent Pub. No. 20200121086), Summit et al. (U.S. Patent Pub. No. 20130317788), Kozersky (U.S. Patent Pub. No. 
In response to Applicant’s introduction of new structural limitation into claim 1, a new rejection is given below accounting for the new change of scope. The most relevant prior art includes Cordes (DE 10329454 A1), Romo et al. (U.S. Patent Pub. No. 20180303699), Losos et al. (U.S. Patent Pub. No. 20150144675), Carter (U.S. Patent Pub. No. 20130261521), Summit et al. (U.S. Patent Pub. No. 20130317788), Mun et al. (KR 100972123 B1), Hall (U.S. Patent No. 5954250), Zours (DE 102015107582 A1), Mcdaid (WO 2018236225 A1), Yang (U.S. Patent Pub. No. 20200121086), Kozersky (U.S. Patent Pub. No. 20140371646), Jung et al. (KR 101074235 B1), and Waeger (U.S. Patent Pub. No. 20120316483).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “engaging member” in claims 1, 3, and 10; “restriction structure” in claims 1-3, 5, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “member” or “structure” are generic placeholders for the word “means”. For examination purposes, “engaging member” in claims 1, 3, and 10 is interpreted as having a protrusive buckle 32, hook portion 33, and pull portion 31 (Specification, Page 4, line 20; Page 6, line 16; Page 7, line 13). For examination purposes, “restriction structure” is interpreted as at least one protrusion portion 16 (Specification, Page 5, line 14). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (DE 10329454 A1) in view of Romo et al. (U.S. Patent Pub. No. 20180303699) and in further view of Losos et al. (U.S. Patent Pub. No. 20150144675) and Carter (U.S. Patent Pub. No. 20130261521) and Summit et al. (U.S. Patent Pub. No. 20130317788) and Mun et al. (KR 100972123 B1) and Hall (U.S. Patent No. 5954250) and Zours (DE 102015107582 A1) and Mcdaid (WO 2018236225 A1).
Regarding claim 1, Cordes discloses (Page 4/17; Figures 3-4) an adjustable back support apparatus 1,2 (Page 4/17 and Figure 3, upper orthosis 1 and lumbar orthosis 2), including: a back support 2 (Page 4/17 and Figure 3, lumbar orthosis 2), including a first joint portion 16.1,16.3,16.5 (Page 4/17 and Figure 3-4, fields 16.1, 16.3, and 16.5 of lumbar 15), the first joint portion 16.1,16.3,16.5 having an elongate slot 28 (Page 4/17 and Figure 3, pocket 28); a shoulder support 1 (Page 4/17 and Figure 3, upper orthosis 1), including a connection portion 3 (Page 4/17 and Figure 3, upper half of back pad 3) and a second joint portion 6,7,8 (Page 4/17 and Figure 3, lower half of back pad 3 with end 6 having legs 7,8. This is construed as a second joint portion because it assembles together with the first joint portion 16.1,16.3,16.5) connected with (Page 4/17 and Figure 3, upper portion of back pad 3 connected with lower portion of back pad 3) the connection portion 3, the second joint portion 6,7,8 movably inserted into 29 (Page 4/17 and Figure 3, legs 7,8 inserted into pocket 28 following direction 29) the elongate slot 28.
	However, Cordes fails to explicitly disclose a fixation hole communicated with the elongate slot, the fixation hole including a first hole; the second joint portion having a plurality of through holes, the second joint portion movably inserted into the elongate slot so that one of the through holes of the second joint portion being movable to correspond to the fixation hole; an engaging member, swingably disposed on the first joint portion, the engaging member having a protrusive buckle, the protrusive 
Romo teaches (Paragraphs 103, 117-118; Figures 16-18A) an analogous adjustable back support apparatus 302,306 (Paragraph 103 and Figure 16, posterior strut 302 and posterior assembly 336) comprising a fixation hole 341 (Paragraph 117 and Figure 16, hole 341 in central part 356) communicated with (Figures 16-17, hole 341 communicated with central part 356 and plate 346) the analogous elongate slot 355 (Paragraph 117 and Figures 16-17, A plate 346 secures to the central part 356 along an interior side thereof to form a rigid or substantially rigid sleeve 355 for receiving the base support 304 of the posterior strut 302), the fixation hole 341 including a first hole 341 (Paragraph 117 and Figure 16, hole 341 in central part 356); the analogous second joint portion 320 (Paragraph 117 and Figure 18A, base portion 320) having a plurality of through holes (Paragraph 117 and Figure 18A, holes located at the center of the base portion 320 of the posterior strut 302), the analogous second joint portion 320 movably inserted into (Paragraph 117 and Figure 16, rigid sleeve 355 for receiving the base support 304 of the posterior strut 302) the analogous elongate slot 355 so that one of the through holes (Paragraph 117 and Figure 18A, holes located at the center of the base portion 320 of the posterior strut 302) of the analogous second joint portion 320 being movable to (Paragraph 117 and Figure 16, The locking part 340 engages at least one of corresponding openings formed by the posterior strut 302 at the base portion 320 within the sleeve 355 to conveniently and intuitively regulate the height of the posterior strut 302 relative to the base support 304) correspond to the fixation hole 341; an engaging member 340 (Paragraph 117 and Figure 16, locking part 340; This is an equivalent structure to the buckled and hooked engaging member as described by the 112f analysis above), disposed (Paragraph 117 and Figure 16, locking part 340 secures to the central part 356, and may comprise a knob that is spring-biased in a hole 341 formed by the central part 356) on the analogous first joint portion 346,356 (Paragraph 117 and Figures 16-17, A plate 346 secures to the central part 356), the engaging member 340 having a protrusive buckle (Paragraph 117 and Figure 16, knob 340 has protruding buckle), the protrusive buckle (Paragraph 117 and Figure 16, knob 340 has protruding buckle) disengageably buckled (Paragraph 117 and Figure 16, knob 340 buckled in a spring-biased manner into hole 341 and at least one of corresponding openings formed by the posterior strut 302 at the base portion 320) within the first hole 341 and one of the through holes (Paragraph 117 and Figure 18A, holes located at the center of the base portion 320 of the posterior strut 302), at least a part of the engaging member 340 being movable between a blocking position (Paragraph 117 and Figure 16, knob 340 engaged in into hole 341 and at least one of corresponding openings formed by the posterior strut 302 at the base portion 320) and a release position (Paragraph 117 and Figure 16, knob 340 disengaged from one of corresponding openings formed by the posterior strut 302 at the base portion 320); wherein when the engaging member 340 is located in the blocking position (Paragraph 117 and Figure 16, knob 340 engaged in into hole 341 and at least one of corresponding openings formed by the posterior strut 302 at the base portion 320), the protrusive buckle (Paragraph 117 and Figure 16, knob 340 has protruding buckle) is disposed through (Paragraph 117 and Figure 16, knob 340 engaged in into hole 341 and at least one of corresponding openings formed by the posterior strut 302 at the base portion 320) the first hole 341, engaged within one of the plurality of through holes (Paragraph 117 and Figure 18A, holes located at the center of the base portion 320 of the posterior strut 302) and within the analogous elongate slot 355; when the engaging member 340 is located in the release position (Paragraph 117 and Figure 16, knob 340 disengaged from one of corresponding openings formed by the posterior strut 302 at the base portion 320), the protrusive buckle (Paragraph 117 and Figure 16, knob 340 has protruding buckle) is disengaged from (Paragraph 117 and Figure 16, knob 340 disengaged from one of corresponding openings formed by the posterior strut 302 at the base portion 320) the through holes (Paragraph 117 and Figure 18A, holes located at the center of the base portion 320 of the posterior strut 302); wherein the analogous first joint portion 346,356 further includes a base plate 346 (Paragraph 117 and Figures 17, A plate 346), the protrusive buckle (Paragraph 117 and Figure 16, knob 340 has protruding buckle) is inserted into (Paragraph 117, protruding buckle of knob 340 inserted into hole 341) the first hole 341.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the elongate slot (Cordes, Page 4/17 and Figure 3, pocket 28) of the first joint portion (Page 4/17 and Figure 3-4, fields 16.1, 16.3, and 16.5 of lumbar 15) of Cordes, so that the first joint portion has a base plate and the elongate slot has a first hole, as taught by Romo. Also, it would have been obvious to modify the second joint portion (Cordes, Page 4/17 and Figure 3, end 6 at the lower portion of back pad 3 with legs 7,8) of Cordes, so that the second joint portion has a plurality of through holes and an engaging members is buckled through the first hole and one of the plurality of through hole, as taught by Romo, in order to provide an improved adjustable back support apparatus wherein the second joint portion is mechanically adjustable relative to the base plate and cover of the first joint portion as defined by the fixation holes, through holes, and engaging member, ultimately capable of regulating the height of the second joint portion as desired by the user to correspond to the height of a user’s back, so that the first joint portion keeps the second joint portion against the user's body dispersing and transferring forces thereon (Romo, Paragraphs 117-118).
However the combination of Cordes in view of Romo fails to explicitly disclose an engaging member, swingably disposed on the first joint portion, wherein the first joint portion further includes at least one restriction structure which is disposed on the base plate, and the base plate and the at least one restriction structure define the elongate slot, wherein the fixation hole further includes a holed structure which includes an inserting hole and a hook extending radially into the inserting hole, the engaging member has a plate body, a U-shaped arm which extends from the plate body and is inserted within the inserting hole, a pull portion which is connected with and extends from the U-shaped arm, and a hook portion which is disposed within the inserting hole and disengageably engaged with the hook, the hook portion laterally projects from the U-shaped arm, the protrusive buckle extends laterally from the plate body; wherein the protrusive buckle has an elongated convex section and a short convex section which are formed in a cross-shaped configuration and abutted against a wall of the first hole; wherein the first joint portion further includes a plurality of ribs disposed around the fixation hole and disposed around the plate body, the plate body is rotatably hinged to and between the plurality of ribs, the plurality of ribs define a notch therebetween, and the U-shaped arm is received within the notch.
Losos teaches (Paragraphs 24-29; Figures 2 and 4) an analogous adjustable back support apparatus 130 (Paragraph 24 and Figure 2, adjustable lumbar support 130) wherein the analogous first joint portion 115,135 (Paragraphs 24-25 and Figure 4, chassis 115 and lumbar support pad 135) further includes at least one restriction structure 150A,150B (Paragraph 26, rails 150A,150B secured to the chassis 115; This is an equivalent structure to the lateral protrusion of the restriction structure as defined by the 112f analysis above) which is disposed on the analogous base plate 115 (Paragraphs 24-25 and Figure 4, chassis 115), and the analogous base plate 115 and the at least one restriction structure 150A,150B define the analogous elongate slot (Paragraphs 26-29 and Figure 4, rails 150A,150B and chassis 115 define elongate slot for slider assembly 140). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base plate (Romo, Paragraph 117 and Figures 17, A plate 346) of the first joint portion (Romo, Paragraph 117 and Figures 16-17, A plate 346 secures to the central part 356) of Cordes in view of Romo, to include at least one restriction structure so as to define the elongate slot, as taught by Losos, in order to provide an improved adjustable back support apparatus that forms an elongate slot with lateral perforations, which prevent the sliding second joint portion from laterally disengaging from the elongate slot for increased support and adjustment (Losos, Paragraph 29). 
However the combination of Cordes in view of Romo in view of Losos fails to explicitly disclose an engaging member, swingably disposed on the first joint portion, wherein the fixation hole further includes a holed structure which includes an inserting hole and a hook extending radially into the inserting hole, the engaging member has a plate body, a U-shaped arm which extends from the plate body and is inserted within the inserting hole, a pull portion which is connected with and extends from the U-shaped arm, and a hook portion which is disposed within the inserting hole and disengageably engaged with the hook, the hook portion laterally projects from the U-shaped arm, the protrusive buckle extends laterally from the plate body; wherein the protrusive buckle has an elongated convex section and a short convex section which are formed in a cross-shaped configuration and abutted 
Carter teaches (Paragraph 29, 32 and Figures 1, 3, 7) an analogous adjustable back support apparatus 100 (Paragraph 29 and Figure 1, core frame 100) wherein the analogous fixation hole 134 (Paragraph 32 and Figure 7, row 134 of adjuster plate anchoring points 135) includes a holed structure 135 (Paragraph 32 and Figure 7, one of the adjuster plate anchoring point 135 defines the holed structure) which includes an inserting hole 135 (Paragraph 32 and Figure 7, one of the adjuster plate anchoring point 135 defines the inserting hole).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the fixation hole (Romo, Paragraph 117 and Figure 16, hole 341 in central part 356) of Cordes in view of Romo in view of Losos, so that the fixation hole includes an inserting hole as taught by Carter, in order to provide an improved adjustable back support apparatus wherein the base plate communicated with both the second joint portion and cover for increased securement between the first joint portion and second joint portion (Carter, Paragraph 32). 
However, the combination of Cordes in view of Romo in view of Losos in view of Carter fails to explicitly disclose an engaging member, swingably disposed on the first joint portion, a hook extending radially into the inserting hole, the engaging member has a plate body, a U-shaped arm which extends from the plate body and is inserted within the inserting hole, a pull portion which is connected with and extends from the U-shaped arm, and a hook portion which is disposed within the inserting hole and disengageably engaged with the hook, the hook portion laterally projects from the U-shaped arm, the protrusive buckle extends laterally from the plate body; wherein the protrusive buckle has an elongated 
Summit teaches (Paragraphs 31, 62, 74; Figures 2, 21-22) an analogous fixation hole 415 (Paragraph 62 and Figure 2, holes 415) which includes a hook 421 (Paragraph 31 and Figure 2, angled surface 421 functions as a hook within the hole 415) extending radially (Figure 2, angled surface 421 extends radially into the hole 415) into the analogous inserting hole 415 (Paragraph 62 and Figure 21, hole 415), the analogous engaging member 457,419 (Paragraph 62 and Figure 22, adjustment member band 457 with hook 419; This is an equivalent structure to the buckled and hooked engaging member as described by the 112f analysis above) has a plate body 457 (Paragraph 62 and Figure 22, band 457), a U-shaped arm (Paragraph 62 and Figure 22, base portion of hook 419 forms a U-shaped protrusion) which extends (Figure 22, base portion of hook 419 extends from band 457) from the plate body 457 and is inserted within the analogous inserting hole 415, a pull portion (Paragraph 62 and Figure 22, terminal end portion of band 457) which is connected with and extends from (Figure 22, terminal end portion of band 457 connected to and extends from hook 419) the U-shaped arm (Paragraph 62 and Figure 22, base portion of hook 419 forms a U-shaped protrusion), and a hook portion 419 (Paragraph 62 and Figure 22, hook 419) which is disposed within (Paragraph 62 and Figure 21, hook 419 can be placed into the hole 415) the analogous inserting hole 415 and disengageably engaged (Paragraph 62, hook 419 disengageably engaged with hook 421 within hole 415) with the hook 421, the analogous protrusive buckle 456,458 (Paragraph 75 and Figure 22, cylindrical portion 456 with button head 458) extends laterally from (Figure 22, cylindrical portion 456 extends laterally from band 457) the plate body 457.
(Romo, Paragraph 117 and Figure 16, locking part 340) and inserting hole (Carter, Paragraph 32 and Figure 7, one of the adjuster plate anchoring point 135 defines the inserting hole) of the fixation hole (Romo, Paragraph 117 and Figure 16, hole 341 in central part 356; Carter, Paragraph 32 and Figure 7, row 134 of adjuster plate anchoring points 135) of Cordes in view of Romo in view of Losos in view of Carter, so that the inserting hole includes a hook and the engaging member has a hook portion, as taught by Summit, in order to provide an improved fixation hole and engaging member wherein the engaging member is further secured to the fixation hole by hook portions for increasing the connection of the engaging member within the fixation hole, which ensures that the desired adjustability selected by the user is not altered when worn (Summit, Paragraph 62). 
However, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit fails to explicitly disclose an engaging member, swingably disposed on the first joint portion, the hook portion laterally projects from the U-shaped arm; wherein the protrusive buckle has an elongated convex section and a short convex section which are formed in a cross-shaped configuration and abutted against a wall of the first hole; wherein the first joint portion further includes a plurality of ribs disposed around the fixation hole and disposed around the plate body, the plate body is rotatably hinged to and between the plurality of ribs, the plurality of ribs define a notch therebetween, and the U-shaped arm is received within the notch.
	Mun teaches (Page 3/21, 4/21; Figures 7-8b) an analogous engaging member 240 (Page 3/21 and Figures 7-8b, adjustment screw 240; This is an equivalent structure to the buckled engaging member as described by the 112f analysis above) with an analogous hook portion (Page 3/21 and Figure 8b, and see Modified Figure 1 below, protrusion tabs of fastening piece 242 extending away from the insertion portion 234 in a width direction defines the hook portion) which is disposed within the analogous 222 (Page 3/21 and Figures 7-8, elliptical adjustment groove 222) having an analogous hook (Page 3/21 and Figure 7b, fitting plate 211 forms a hook for contacting hook portion of fastening piece 242), wherein the analogous hook portion (Page 3/21 and Figure 8b, and see Modified Figure 1 below, protrusion tabs of fastening piece 242 extending away from the insertion portion 234 in a width direction defines the hook portion) laterally projects from (Page 3/21 and Figure 8b and see Modified Figure 1 below, hook portions from fastening piece 242 laterally project from U-shaped arm) the analogous U-shaped arm (Page 3/21 and Figure 8a and see Modified Figure 1 below, fastening piece 242, insertion portion 243, and hemispherical fastening pin 244 in a longitudinal length direction of the adjustment screw 240 defines the U-shaped arm). 

    PNG
    media_image1.png
    223
    390
    media_image1.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the U-shaped arm, hook portion, and insertion hole of Cordes in view of Romo in view of Losos in view of Carter in view of Summit, so that the hook portion is connected with and laterally projecting from the U-shaped arm to fit within the insertion hole, as taught by Mun, in order to provide an improved engaging member that is shaped with a U-shaped arm and projecting hook portion to fit in the insertion hole and provide a connection that allows the engaging member to stay secure within the insertion hole while allowing the U-shaped arm and hook portion to pass freely without damage (Mun, Page 4/21). 
However, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun fails to explicitly disclose an engaging member, swingably disposed on the first 
	Hall teaches (Col. 4, lines 10-18; Figure 4) an analogous engaging member 24’ (Col. 4, lines 10-18 and Figure 4, protrusion 24’; This is an equivalent structure to the buckled engaging member as described by the 112f analysis above) wherein the analogous protrusive buckle (Col. 4, lines 10-18 and Figure 4, protrusion 24’) has an elongated convex section (Col. 4, lines 10-18 and Figure 4, elongated convex section formed between lugs 28) and a short convex section (Col. 4, lines 10-18 and Figure 4, short convex section formed by lugs 28) which are formed in a cross-shaped configuration (Col. 4, lines 10-18 and Figure 4, cross shape configuration of elongated convex section and short-convex section) and abutted against a wall (Col. 4, lines 10-18 and Figure 4, wall surfaces of aperture 26’) of the analogous first hole 26’ (Col. 4, lines 10-18 and Figure 4, aperture 26’); wherein the analogous first joint portion 22 (Col. 4, lines 10-18 and Figure 4, upstanding portion 22) further includes a plurality of ribs (Col. 4, lines 10-18, Figure 4, and see Modified Figure 2 below, recesses 29 form ribs in a cross-shape for positive fit with protrusion 24’) disposed around (Col. 4, lines 10-18, Figure 4, and see Modified Figure 2 below, pair of diametrically opposite recesses 29 form ribs disposed around the aperture 26’) the analogous fixation hole 26’ (Col. 4, lines 10-18 and Figure 4, aperture 26’).

    PNG
    media_image2.png
    303
    308
    media_image2.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the protrusive buckle and fixation hole of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun, so that the protrusive buckle includes an elongated and short convex section with a plurality of ribs around the fixation hole, as taught by Hall, in order to provide an improved engaging member with a positive fit connection between the protrusive buckle and fixation hole as given by the cross-shape geometry allowing the buckle to be securely retained within the fixation hole (Hall, Col. 4, lines 10-18).
However, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall fails to explicitly disclose an engaging member, swingably disposed on the first joint portion; wherein the first joint portion further includes a plurality of ribs disposed around the plate body, the plate body is rotatably hinged to and between the plurality of ribs, the plurality of ribs define a notch therebetween, and the U-shaped arm is received within the notch.
Zours teaches (Page 8/36; Figures 12a-12b) an analogous engaging member (Page 8/36 and Figures 12a-12b, locking means 18 with hinge connection 16 having hook 27; This is an equivalent structure to the buckled and hooked engaging member as described by the 112f analysis above), swingably disposed (Page 8/36 and Figures 12a-12b, hinge connection 16 with pivot bearing 28 for swingably disposed locking means) on the analogous first joint portion 3 (Page 8/36 and Figures 12a-12b, recursion bar 3); wherein the plate body (Page 8/36 and Figures 12a-12b, body of the locking means 18) is rotatably hinged (Page 8/36 and Figures 12a-12b, locking means 18 is rotatably hinged to the recursion bar 3 by pivot bearing 28 at the body of the locking means 18) to the analogous first joint portion 3. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection between the plate body and first joint portion of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall, so that the plate body is rotatably hinged and swingably disposed, as taught by Zours, in order to provide an improved engaging member with an ability to pivot as given by a pivot bearing for controlled locking as desired through rotation of the hinge (Zours, Page 8/36).
However, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours fails to explicitly disclose wherein the first joint portion further includes a plurality of ribs disposed around the plate body, the plate body is hinged to and between the plurality of ribs, the plurality of ribs define a notch therebetween, and the U-shaped arm is received within the notch.
Mcdaid teaches (Pages 37-38; Figures 15-21) an analogous engaging member 910,1042 (Pages 37-38 and Figures 15/21-18/21, and 20/21, body mounting module 802 comprising housing 1042 and having hook projection 910; This is an equivalent structure to the buckled engaging member as described by the 112f analysis above) wherein the analogous first joint portion 1050,1052 (Pages 37-38 and Figure 19/21, function module 804 comprises base plate 1050 and housing 1052) further includes a plurality of ribs (Pages 37-38 and Figures 17/21-19/21, walls on the perimeter of the base plate 1050 and housing 1052 that protrude from the surface of the function module 804 for aligning with the perimeter walls on the housing 1042 of the body mounting module 802) disposed around (Pages 37-38 and Figures 17/21-19/21, walls disposed around on the perimeter of the base plate 1050 and housing 1052 of the function module 804 for aligning with the perimeter walls on the housing 1042 of the body mounting module 802) the analogous plate body 1042 (Pages 37-38 and Figure 18/21, housing 1042), the analogous plate body 1042 is hinged to and between (Pages 37-38 and Figures 17/21-19/21, housing 1042 is hinged to and between the walls on the perimeter of the housing 1052 via securing recesses 908 of housing 1042 and securing projections 106 of housing 1052) the plurality of ribs (Pages 37-38 and Figures 17/21-19/21, walls on the perimeter of the base plate 1050 and housing 1052 that protrude from the surface of the function module 804 for aligning with the perimeter walls on the housing 1042 of the body mounting module 802), the plurality of ribs (Pages 37-38 and Figures 17/21-19/21, walls on the perimeter of the base plate 1050 and housing 1052 that protrude from the surface of the function module 804 for aligning with the perimeter walls on the housing 1042 of the body mounting module 802) define a notch 1062 (Pages 37-38 and Figures 17/21 and 19/21, walls on perimeter of the base plate 1050 form a recess 1062 there between) therebetween, and the analogous U-shaped arm (Pages 37-38 and Figures 17/21-18/21, hook 910 forms a U-shaped arm) is received within (Pages 37-38 and Figure 17/21, recess 1062 configured to retain the hook 910) the notch 1062.
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the first joint portion and plate body of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours, so that the plate body is hinged to a plurality of ribs having a notch on the first joint portion, as taught by Mcdaid, in order to provide an improved engaging element with an increased connection between the plate body and first joint portion formed at a perimeter given by ribs which align the plate body within the first joint portion for increased securement (Mcdaid, Pages 37-38). 
Regarding claim 2, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid discloses the (in Paragraph 26 and Figure 4 of Losos) wherein the first joint portion 115,135 includes two restriction structures 150A,150B (Paragraph 26, rails 150A,150B secured to the chassis 115; This is an equivalent structure to the lateral protrusion of the restriction structure as defined by the 112f analysis above) which are respectively connected with two opposite sides (Paragraph 26 and Figure 4, rail 150A connected to one side of chassis 115 by screw 156A and projection 153A, and rail 150B connected to opposite side of chassis 115 by screw 156B and projection 153B) of the base plate 115.
Regarding claim 3, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid discloses the invention as described above and further discloses:
Cordes discloses (Page 4/17; Figures 3-4) wherein the first joint portion 16.1,16.3,16.5 further includes a cover (Page 4/17 and Figures 3-4, posterior/exterior part located of fields 16.1,16.3,16.5 of pocket 28).
However, Cordes fails to explicitly disclose the cover disengageably covers the elongate slot, and the engaging member is disposed on the cover, the fixation hole is disposed on the cover, and the two restriction structures are located between the cover and the base plate
Romo teaches (Paragraph 117, 119 and Figures 16-17) wherein the analogous cover 356 (Paragraph 117 and Figures 16-17, central part 356) disengageably covers (Paragraph 119 and Figure 16, the plate 346 may be removably secured to the central part 356 by connections 374) the analogous elongate slot 355, and the engaging member 340 is disposed (Paragraph 117, locking part 340 secures to the central part 356) on the analogous cover 356, the fixation hole 341 is disposed (Paragraph 117, hole 341 formed by the central part 356) on the analogous cover356. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the cover of Cordes, so that the cover 
However, the combination of Cordes in view of Romo fails to explicitly disclose that the two restriction structures are located between the cover and the base plate.
Losos teaches (Paragraph 25 and Figure 4) that the two restriction structures 150A,150B are located between the analogous cover 135 (Paragraph 25 and Figure 4, lumbar support pad 135) and the analogous base plate 115.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base plate and cover of the first joint portion of Cordes in view of Romo, so that there are two restriction structures located between the cover and base plate, as taught by Losos, in order to provide an improved adjustable back support apparatus that forms an elongate slot with lateral perforations, which prevent the sliding second joint portion from laterally disengaging from the elongate slot for increased support and adjustment (Losos, Paragraph 29).
Regarding claim 4, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid discloses the invention as described above and further discloses:
The combination of Cordes in view of Romo in view of Losos discloses the invention as described above but fails to explicitly disclose wherein the base plate has a buckle hole which corresponds to the fixation hole.
Carter teaches (Paragraph 29, 32 and Figures 1, 3, 7) an analogous adjustable back support apparatus 100 (Paragraph 29 and Figure 1, core frame 100) wherein the analogous base plate 120 (Paragraph 29 and Figure 1, lower assembly 120) has a buckle hole 127 (Paragraph 32 and Figure 3, lower assembly mating holes 127) which corresponds (Paragraph 32, the adjuster plate anchoring points 135 can also penetrate the lower assembly mating holes 127) to the analogous fixation hole 134 (Paragraph 32 and Figure 7, row 134 of adjuster plate anchoring points 135).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base plate and fixation hole of Cordes in view of Romo in view of Losos so that the base plate has a buckle hole corresponding to the fixation hole as taught by Carter, in order to provide an improved adjustable back support apparatus wherein the base plate communicated with both the second joint portion and cover for increased securement between the first joint portion and second joint portion (Carter, Paragraph 32). 
Regarding claim 5, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid discloses the invention as described above and further discloses (in Paragraph 117 and Figures 16-17of Romo; in Paragraphs 26, 29, and Figure 5A of Losos) wherein the elongate slot 355 (Romo, Paragraph 117 and Figures 16-17, rigid or substantially rigid sleeve 355) opens toward a first direction (Romo, Figures 16-17, sleeve 355 opens towards a first vertical direction), each of the two restriction structures 150A,150B (Losos, Paragraph 26, rails 150A,150B secured to the chassis 115) includes at least one protrusion portion 160A,160B (Losos, Paragraph 29 and Figure 5A, elevated portion 160A, 160B of the retention covers 150A,150B) protruding lateral to the first direction and toward one another (Losos, Figure 5A, elevated portions 160A,160B protrude laterally towards one another).
Regarding claim 6, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid discloses the invention as described above and further discloses (in Paragraph 119 and Figure 17 of Romo) wherein the base plate 346 has a plurality of ribs 364 (Paragraph 119 and Figure 17, reinforcing elements 364 on plate 346 provides rigidity to the sleeve 355).
Regarding claim 9, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid discloses the invention as described above and further discloses:
The combination of Cordes in view of Romo in view of Losos discloses the invention as described above and further discloses (in Paragraph 117 and Figures 16 of Romo) wherein one of the first joint portion 346,356 and the second joint portion 320 has an elongated groove (Figure 18A, slot holes located at the sides of the base portion 320 of the posterior strut 302).
However, the combination of Cordes in view of Romo in view of Losos fails to explicitly disclose that the other of the first joint portion and the second joint portion has a bar slidably engaged within the elongated groove.
Carter teaches (Paragraph 29-30, 32; Figures 1-2 and 4) an analogous adjustable back support apparatus 100 (Paragraph 29 and Figure 1, core frame 100) wherein the other of the analogous first joint portion 120,130 (Paragraph 29 and Figure 2, lower assembly 120 and adjuster plate 130) and the analogous second joint portion 110 (Paragraph 29 and Figure 2, upper assembly 110) has a bar (Paragraph 32 and Figures 3-4, 7, releasable fasteners through fastener holes 132 in the adjuster plate 130, and through fastener slots 114 in the upper assembly 110, and through fastener holes 124 in the lower assembly. Releasable fasteners are construed as a bar that slides within the fastener slots 114 for height adjustment) slidably engaged (Paragraph 32 and Figures 3-4, 7, releasable fasteners through fastener holes 132 in the adjuster plate 130, and through fastener slots 114 in the upper assembly 110, and through fastener holes 124 in the lower assembly 120) within the analogous elongated groove 114 (Paragraph 30 and Figure 4, fastener slot 114).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first joint portion and the elongated groove of the second joint portion of Cordes in view of Romo in view of Losos, so that there is a bar slidably .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cordes (DE 10329454 A1) in view of Romo et al. (U.S. Patent Pub. No. 20180303699) in view of Losos et al. (U.S. Patent Pub. No. 20150144675) in view of Carter (U.S. Patent Pub. No. 20130261521) in view of Summit et al. (U.S. Patent Pub. No. 20130317788) in view of Mun et al. (KR 100972123 B1) in view of Hall (U.S. Patent No. 5954250) in view of Zours (DE 102015107582 A1) in view of Mcdaid (WO 2018236225 A1) and in further view of Yang (U.S. Patent Pub. No. 20200121086).
Regarding claim 7, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid discloses the invention as described above but fails to explicitly disclose wherein the back support further has a convex portion configured to correspond to a lumbar vertebrae.
Yang teaches (Paragraph 44; Figure 8) wherein the analogous back support 200 (Paragraph 44 and Figure 8, back plate 602) further has a convex portion 608 (Paragraph 44 and Figure 8, inner convex curve 608) configured to correspond to a lumbar vertebrae (Figure 8, convex curve 608 corresponds to contour of lumbar vertebrae).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base plate of the back support of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid, so that the base plate has a convex portion, as taught by Yang, in order to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over over Cordes (DE 10329454 A1) in view of Romo et al. (U.S. Patent Pub. No. 20180303699) in view of Losos et al. (U.S. Patent Pub. No. 20150144675) in view of Carter (U.S. Patent Pub. No. 20130261521) in view of Summit et al. (U.S. Patent Pub. No. 20130317788) in view of Mun et al. (KR 100972123 B1) in view of Hall (U.S. Patent No. 5954250) in view of Zours (DE 102015107582 A1) in view of Mcdaid (WO 2018236225 A1) and in further view of Kozersky (U.S. Patent Pub. No. 20140371646) and Jung et al. (KR 101074235 B1) and Waeger (U.S. Patent Pub. No. 20120316483).
Regarding claim 10, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid discloses the invention as described above and further discloses:
Cordes discloses (Page 4/17; Figures 1 and 3) wherein the elongate slot 28 opens toward a first direction (Figure 3, pocket 28 opens towards a first vertical direction); the shoulder support 1 further includes a body section 6 (Page 4/17 and Figure 3, end 6 at the lower portion of back pad 3 which connects legs 7,8) and two leg sections 7,8 (Page 4/17 and Figure 3, legs 7,8), the elongate slot includes two narrowed sections 16.5 (Page 4/17 and Figure 3, field 16.5 on left and right side of pocket 28 for legs 7,8) and one widened section 16.1,16.3 (Page 4/17 and Figures 3-4, fields 16.1 and 16.3 of pocket 28) communicated with (Figures 3-4, fields 16.1 and 16.3 of pocket 28 connected the two legs 7,8) the two narrowed sections 16.5, each of the two leg sections 7,8 is inserted into (Page 4/17 and Figure 3, legs 7,8 inserted into pocket 28) one of the two narrowed sections 16.5, and the body section 6 is disposed within (Figure 1 and 3, end 6 at the lower portion of back pad 3 which connects legs 7,8 is disposed at the top portion of the pocket within fields 16.1,16.3) the widened section 16.1,16.3.

Romo teaches (Paragraphs 117-119; Figures 16-17) the base plate 346 has a plurality of ribs 364 (Paragraph 119 and Figure 17, reinforcing elements 364 on plate 346 provides rigidity to the sleeve 355) which are respectively intersected with each other (Figure 17, reinforcing elements 364 are intersecting); one of the analogous first joint portion 346,356 and the analogous second joint portion 320 has two elongated grooves (Figure 18A, two slot holes located at the sides of the base portion 320 of the posterior strut 302); the analogous cover 356 further has a receiving portion (Figure 16, top portion of cover 356 is a receiving portion) defined by the plurality of ribs (Figure 16, top portion of central part 356 defined by a position of the the reinforcing elements 360 arranged on the central part 356 and reinforcing elements 364 on the plate 346) of the first joint portion 346,356, the receiving portion (Figure 16, top portion of cover 356 is a receiving portion) has the fixation hole 341; one of the analogous cover 356 and the analogous base plate 346 has a plurality of inserting slots 374 (Paragraph 119 Figure 16, holes 374 at side of central part 356), the other of the analogous cover 356 and the analogous base plate 346 has a plurality of inserting legs (Figure 17, legs at side of plate 346 which connect into holes 374 at side of central part 356) which are respectively inserted into (Paragraph 119, legs at side of plate 346 may be removably secured to the central part 356 by connections 374) one said inserting slots 374; the analogous cover 356 has a plurality of reinforced ribs 360 (Paragraph 119 and Figure 16, reinforcing elements 360).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first joint portion, cover, and second joint portion of Cordes, so that the first joint portion has a base plate, plurality of ribs, and inserting legs, the cover has a receiving portion, plurality of reinforcing ribs, and inserting slots, the cover communicates with an engaging member having a cross-shaped protrusive buckle and pull portion, and the second joint portion has two elongated grooves, as taught by Romo, in order to provide an improved adjustable back support apparatus with a cover that allows for communication between the engaging member and base plate, wherein the reinforcing ribs on the cover and base plate increase the overall security and stability of the first joint portion relative to the second joint portion (Romo, Paragraphs 117-119).
However, the combination of Cordes in view of Romo fails to explicitly disclose that each of the two restriction structures includes at least one protrusion portion protruding lateral to the first direction and toward one another; each of the two restriction structures includes a plurality of the protrusion portions disposed separately from each other; each of the plurality of the protrusion portions is a sheet-shaped member; the back support further has a convex portion configured to correspond to a lumbar vertebrae; the convex portion has a via hole, and the plurality of ribs of the base plate are respectively at least disposed around the via hole; the other of the first joint portion and the second joint portion has 
Losos teaches (Paragraph 29; Figure 5A) each of the two restriction structures 150A,150B includes at least one protrusion portion 160A,160B protruding lateral to the analogous first direction (Paragraph 29 and Figure 5A, elevated portion 160A, 160B protrude lateral to the vertical direction) and toward one another (Paragraph 29 and Figure 5A, elevated portion 160A, 160B protrude towards one another); each of the two restriction structures 150A,150B includes a plurality of the protrusion portions 160A,160B disposed separately from each other (Paragraph 29 and Figure 5A, elevated portion 160A, 160B spaced separately from each other); each of the plurality of the protrusion portions 160A,160B is a sheet-shaped member (Paragraph 29 and Figure 5A, elevated portion 160A, 160B of the retention covers 150A,150B is sheet-shaped).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base plate of the first joint portion as well as second joint portion of Cordes in view of Romo, to include at least one protrusion portion of the restriction structures so as to define the elongate slot for the adjustment of the second joint portion, as taught by Losos, in order to provide an improved adjustable back support apparatus that forms an elongate slot with lateral perforations, which prevent the sliding second joint portion from laterally disengaging from the elongate slot for increased support and adjustment (Losos, Paragraph 29). 
However, the combination of Cordes in view of Romo in view of Losos fails to explicitly disclose that the back support further has a convex portion configured to correspond to a lumbar vertebrae; the convex portion has a via hole, and the plurality of ribs of the base plate are respectively at least disposed around the via hole; the other of the first joint portion and the second joint portion has two bars which are respectively slidably engaged within one said elongated groove; the back support has an arc-shaped 
Carter teaches (Paragraph 29-30, 32; Figures 1-2 and 4) the other of the analogous first joint portion 120,130 (Paragraph 29 and Figure 2, lower assembly 120 and adjuster plate 130) and the analogous second joint portion 110 (Paragraph 29 and Figure 2, upper assembly 110) has two bars (Paragraph 32 and Figures 3-4, 7, two releasable fasteners through fastener holes 132 in the adjuster plate 130, and through fastener slots 114 in the upper assembly 110, and through fastener holes 124 in the lower assembly. The two releasable fasteners are construed as the two bars that slide within the fastener slots 114 for height adjustment) which are respectively slidably engaged within (Paragraph 32 and Figures 3-4, 7, releasable fasteners through fastener holes 132 in the adjuster plate 130, and through fastener slots 114 in the upper assembly 110, and through fastener holes 124 in the lower assembly 120) one said analogous elongated groove 114 (Paragraph 30 and Figure 4, fastener slot 114). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first joint portion and elongated groove of the second joint portion of Cordes in view of Romo in view of Losos, so that there is a bar slidably engaged within the elongate groove, as taught by Carter, in order to provide an improved adjustable back support apparatus with an elongated groove and bar defining the range of height adjustment as given by sliding of the bar within the groove, for limiting the range of height adjustment and increasing the connection between the first joint portion and second joint portion, ultimately allowing a user to select a desired height (Carter, Paragraph 32).
However, the combination of Cordes in view of Romo in view of Losos in view of Carter fails to explicitly disclose that the back support further has a convex portion configured to correspond to a lumbar vertebrae; the convex portion has a via hole, and the plurality of ribs of the base plate are respectively at least disposed around the via hole; the back support has an arc-shaped section which 
However, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid fails to explicitly disclose the back support further has a convex portion configured to correspond to a lumbar vertebrae; the convex portion has a via hole, and the plurality of ribs of the base plate are respectively at least disposed around the via hole; the back support has an arc-shaped section which protrudes in a direction which is directed away from the cover, the plurality of ribs of the base plate are disposed on the arc-shaped section. 
Kozersky teaches (Paragraphs 56-57, 67; Figures 1, 3, 7) an analogous adjustable back support apparatus 12,13 (Paragraphs 56-57 and Figure 3, first rigid angled dorsal support panel 13 and secondary rigid angled dorsal support panel 12) wherein the analogous back support 12 (Paragraphs 56-57 and Figure 3, secondary rigid angled dorsal support panel 12) further has a convex portion (Paragraph 67 and Figures 1 and 7, support panel 12 is bent at an angle theta) configured to correspond to a lumbar vertebrae (Paragraph 67 and Figure 1, bend angle of preferably 18 to 23 degrees to correspond to angle of lumbar vertebrae); the analogous back support 12 has an arc-shaped section (Paragraph 56 and Figure 1, surface of second angled support panel 12 nested with the first angled support panel 13 has an arc angled shape) which protrudes in a direction which is directed away (Paragraph 67 and Figure 1 and 7, second angled support panel 12 protrudes away from first angled support panel 13 forming the arc-shaped section) from the analogous cover 13 (Paragraphs 56-57 and Figure 3, first rigid angled dorsal support panel 13). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the base plate of the back support and cover of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of 
However, the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid in view of Kozersky fails to explicitly disclose the convex portion has a via hole, and the plurality of ribs of the base plate are respectively at least disposed around the via hole; the plurality of ribs of the base plate are disposed on the arc-shaped section. 
Jung teaches (Page 3/25, Paragraphs 11-12; Figure 1) an analogous adjustable back support apparatus (Page 3/25, Paragraph 11, and Figure 1, skeletal system spinal brace 100) wherein the analogous convex portion 120 (Page 3/25, Paragraph 12, and Figure 1, lower correction plate 120 for providing lumbar support is formed of a synthetic resin or plastic material having a certain strength and elasticity) has a via hole (Figure 1, hole at center of lower correction plate 120 located between two leg sections 165). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the convex portion of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid in view of Kozersky, so that the convex portion has a via hole between the two leg sections, as taught by Jung, in order to provide an improved adjustable back support apparatus with a via opening that promotes increased flexibility of the convex base plate to conform to different angles of a user’s back (Jung, Page 3/25, Paragraph 11). 
However the combination of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid in view of Kozersky in view of 
Waeger teaches (Paragraph 45 and Figure 7) an analogous base plate 101 (Paragraph 45 and Figure 7, back plate 101) wherein the analogous plurality of ribs 115 (Paragraph 45 and Figure 7, reinforcing ribs 115) of the base plate 101 are respectively at least disposed around (Figure 7, reinforcing ribs 115 around central hole of back plate 101) the analogous via hole (Figure 7, central hole of back plate 101); the analogous plurality of ribs 115 of the base plate 101 are disposed on the analogous arc-shaped section (Paragraph 45, The back plate 101 may be constructed with a generally forwardly opening structure configured on its opposite sides with outwardly flared upper and lower wings 107 and 109 into which the upper and lower thoracic areas of the wearer's body might nest). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of ribs of the base plate of Cordes in view of Romo in view of Losos in view of Carter in view of Summit in view of Mun in view of Hall in view of Zours in view of Mcdaid in view of Kozersky in view of Jung, so that the plurality of ribs are disposed around on the arc-shaped section around the via hole, as taught by Waeger, in order to provide an improved base plate with ribs disposed for adding increased strength to the base plate providing the wearer with increased support when worn (Waeger, Paragraph 45). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786